DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 10/15/2019 and 11/03/2021 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Response to Amendment
In the amendment dated 03/09/2022, the following has occurred: Claims 1 and 16 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “wherein pivot bracket is configured” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treis (DE 100 36 848).
Regarding Claim 1, Treis discloses a pivot bracket for connecting a vehicle seat to a vehicle body, the pivot bracket comprising: - a main body (Treis: Fig. 2-3; 13, 15) including at least one longitudinal reinforcing structure (Treis: Annotated Fig. 2-3; 13’, L1-L3) extending towards at least one attachment portion configured for attaching the main body to the vehicle body, the at least one attachment portion (Treis: Annotated Fig. 2-3; P1, P2) including a front attachment portion (Treis: Annotated Fig. 2-3; P1) and a planar intermediate attachment portion (Treis: Annotated Fig. 2-3; P2), wherein a plane of attachment to the vehicle body for the planar intermediate attachment portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the planar intermediate attachment portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force (Treis: Fig. 2-3; 8) connected to a distal attachment portion (Treis: Fig. 2-3; 7) of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the energy absorption member provides an only link of the distal attachment portion to the main body internal to the pivot bracket such that the main body is displaced with respect to the distal attachment portion when the energy absorption member is deformed in the event of a front impact.
Regarding Claim 2, Treis, discloses the pivot bracket according to claim 1, wherein the energy absorption member (Treis: Fig. 2-3; 8) is configured to deform along an axis between the distal attachment portion (Treis: Fig. 2-3; 7) and the main body (Treis: Fig. 2-3; 13, 15) such that a displacement of the main body is allowed.
Regarding Claim 3, Treis, discloses the pivot bracket according to claim 1, wherein the energy absorption member (Treis: Fig. 2-3; 8) comprises deformable waves (Treis: Fig. 2-3; 11) adapted to stretch in the event of the front impact to the vehicle.
Regarding Claim 5, Treis, discloses the pivot bracket according to claim 1, comprising at least two energy absorption members (Treis: Fig. 2-3; 8). 
Regarding Claim 6, Treis, discloses the pivot bracket according to claim 1, wherein axes of the at least one longitudinal reinforcing structure (Treis: Annotated Fig. 2-3; L1-L3)  and a further longitudinal reinforcing structure (Treis: Fig. 2-3; 13’) are non-parallel.
Regarding Claim 7, Treis, discloses the pivot bracket according to claim 1, wherein pivot bracket is configured to be attached to the vehicle body with spot welds (Treis: [0005]). [Note: As a portion of the bracket is disclosed as being sheet metal, it is configured to be attached via spot welds.]
Regarding Claim 8, Treis, discloses the pivot bracket according to claim 1, wherein the attachment portions (Treis: Annotated Fig. 2-3; P1, P2) and the energy absorption member (Treis: Fig. 2-3; 8) are adaptable to provide a predetermined center of rotation for the main body (Treis: Fig. 2-3; 13, 15).
Regarding Claim 9, Treis, discloses the pivot bracket according to claim 1, wherein a plane of attachment to the vehicle body for one of the front attachment portion (Treis: Annotated Fig. 2-3; P1) and the planar intermediate attachment portion (Treis: Annotated Fig. 2-3; P2) intersects a plane of attachment to the vehicle body for another one of the front attachment portion and the planar intermediate attachment portion.
Regarding Claim 10, Treis, discloses the pivot bracket according to claim 1, wherein one of the longitudinal reinforcing structures (Treis: Annotated Fig. 2-3; 13’, L1-L3) is connected with one of the attachment portions. 
Regarding Claim 11, Treis, discloses the pivot bracket according to claim 1, wherein the pivot bracket is made from a metal material (Treis: [0005]).
Regarding Claim 13, Treis, discloses the pivot bracket according to claim 1, wherein the main body (Treis: Fig. 2-3; 13, 15) comprises a first main body portion (Treis: Annotated Fig. 2-3; 13, P1, P2) and a second main body portion (Treis: Annotated Fig. 2-3; 13, P3) which are attached together, the distal attachment portion (Treis: Fig. 2-3; 7), the planar intermediate attachment portion (Treis: Annotated Fig. 2-3; P2) and the front attachment portion (Treis: Annotated Fig. 2-3; P1) are connected to the first main body portion, and a second intermediate attachment portion (Treis: Annotated Fig. 2-3; P3) is connected to the second main body portion.
Regarding Claim 14, Treis, discloses the pivot bracket according to claim 13, wherein the first main body portion (Treis: Annotated Fig. 2-3; 13, P1, P2) comprises the at least one longitudinal reinforcing structure (Treis: Annotated Fig. 2-3; L1) connected with the planar intermediate attachment portion (Treis: Annotated Fig. 2-3; P2) of the first main body portion, and the second main body portion (Treis: Annotated Fig. 2-3; 13, P3) comprises at least one (Treis: Annotated Fig. 2-3; L3) connected with the second intermediate attachment portion (Treis: Annotated Fig. 2-3; P3).

Regarding Claim 16, Treis discloses a vehicle seat, the vehicle seat comprising: a pivot bracket for connecting the vehicle seat to a vehicle body, the pivot bracket comprising: - a main body (Treis: Fig. 2-3; 13, 15) including at least one longitudinal reinforcing structure (Treis: Annotated Fig. 2-3; 13’, L1-L3) extending towards at least one attachment portion configured for attaching the main body to the vehicle body, the at least one attachment portion (Treis: Annotated Fig. 2-3; P1, P2) including a front attachment portion (Treis: Annotated Fig. 2-3; P1) and a planar intermediate attachment portion (Treis: Annotated Fig. 2-3; P2), wherein a plane of attachment to the vehicle body for the planar intermediate attachment portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the planar intermediate attachment portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force caused by a rear collision is directed normal to the planar intermediate attachment portion, and - an energy absorption member (Treis: Fig. 2-3; 8) connected to a distal attachment portion (Treis: Fig. 2-3; 7) of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the energy absorption member provides an only link of the distal attachment portion to the main body internal to the pivot bracket such that the main body is displaced with respect to the distal attachment portion when the energy absorption member is deformed in the event of a front impact.
Claims 17- 18 and 20 are rejected, as set forth in the rejections of claims 2-3 and 5, respectively.


    PNG
    media_image1.png
    714
    1009
    media_image1.png
    Greyscale

I: Treis; Annotated Fig. 2-3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Treis (DE 100 36 848) in view of Mani (Pub. No. 2017/0320411).
Claim 4, Treis, discloses the pivot bracket according to claim 3, but fails to disclose deformable waves comprising cut-out portions forming through-holes in the deformable waves. However, Mani teaches deformable waves (Mani: Fig. 7; 26A-C) comprising cut-out portions (Mani: Fig. 7; 30A-C) forming through-holes in the deformable waves.
Treis and Mani are analogous because they are from the same field of endeavor or a similar problem solving area e.g. absorbing forces on a vehicle seat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waves in Treis with the cut-out portions from Mani, with a reasonable expectation of success, in order to provide a means of enabling greater or lesser weakening of resistance to the waves, thereby enabling the response of the bracket to be optimized (Mani: [0056]).
Claim 19 is rejected, as set forth in the rejection of claim 4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Treis (DE 100 36 848) in view of Few (US Patent No. 5,348,264).
Regarding Claim 15, Treis, as modified, teaches the pivot bracket according to claim 1, but fails to explicitly disclose a longitudinal reinforcing structure that is a longitudinal recess. However, Few teaches a longitudinal reinforcing structure (Few: Fig. 2; 120, 122) that is a longitudinal recess.
Treis and Few are analogous because it is from the same field of endeavor or a similar problem solving area e.g. mounting brackets for vehicle seats. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing structures of Treis with the recessed nature from Few, with a reasonable expectation of success, in order to provide a specific pressed out structure for the reinforcing structures that cooperates with the thickness and strength of the body portions to achieve the desired supporting force required under normal load and resist the additional forces applied during a collision (Few: Col. 5, Ln. 64-68; Col. 6, Ln. 1-6).

Claims 1, 3, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oudart et al. (FR 2 943 958) in view of Kazui (JP 10-44843).
Regarding Claim 1, Oudart discloses a pivot bracket for connecting a vehicle seat to a vehicle body, the pivot bracket comprising: - a main body (Oudart: Fig. 2; 121-122) including at least one longitudinal reinforcing structure (Oudart: Annotated Fig. 2; R1) extending towards at least one attachment portion (Oudart: Fig. 2; 121) configured for attaching the main body to the vehicle body, the at least one attachment portion including a front attachment portion (Oudart: Annotated Fig. 2; P1) and a planar intermediate attachment portion (Oudart: Annotated Fig. 2; P2), wherein a plane of attachment to the vehicle body for the planar intermediate attachment portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the planar intermediate attachment portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force caused by a rear collision is directed normal to the planar intermediate attachment portion.
Oudart fails to disclose an energy absorption member connected to a distal attachment portion of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the energy absorption member provides an only link of the distal attachment portion to the main body internal to the pivot bracket such that the main body is displaced with respect to the distal attachment portion when the energy absorption member is deformed in the event of a front impact. However, Kazui teaches an energy absorption member (Kazui: Fig. 2; 23) connected to a distal attachment portion (Kazui: Fig. 2; 24) of a pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the energy absorption member provides an only link of the distal attachment portion to a main body (Kazui: Fig. 2; 11) internal to the pivot bracket such that the main body is displaced with respect to the distal attachment portion when the energy absorption member is deformed in the event of a front impact.
(Kazui: [0005], [0011]). [Note: Applicant has argued previously (see response filed 06/02/2021) that one having ordinary skill in the art would not consult Kazui as a piece of relevant art due to it being focused on front impacts and therefore not being relevant to improving the response to rear impacts. However, as Kazui is concerned with absorbing energy in a longitudinal direction of a vehicle, one having ordinary skill in the art would find Kazui relevant in either case.] 
Regarding Claim 3, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Kazui: Fig. 2; 23) comprises deformable waves adapted to stretch in the event of the front impact to the vehicle.
Regarding Claim 6, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein axes of the at least one longitudinal reinforcing structure (Oudart: Annotated Fig. 2; R1) and a further longitudinal reinforcing structure (Oudart: Annotated Fig. 2; R2) are non-parallel.
Regarding Claim 8, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein the attachment portions (Oudart: Annotated Fig. 2; P1, P2) and the energy absorption member (Kazui: Fig. 2; 23) are adaptable to provide a predetermined center of rotation for the main body (Oudart: Fig. 2; 121-122).
Claim 12, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Kazui: Fig. 2; 23) is made in one piece with the main body (Kazui: [0008]).


    PNG
    media_image2.png
    646
    705
    media_image2.png
    Greyscale

II: Oudart: Annotated Fig. 2



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAYLOR L MORRIS/Examiner, Art Unit 3631